Citation Nr: 1010824	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  06-35 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
hypertension prior to December 6, 2006.

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension for the period beginning December 6, 2006.  

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for bilateral 
degenerative joint disease of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1988 to December 
1988, and from  June 1989 to June 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2006, which, in pertinent part, denied service 
connection for headaches and arthritis of both knees, and 
granted service connection for hypertension, and assigned a 
noncompensable rating, effective November 21, 1997.  The 
Veteran disagreed with the noncompensable rating, and, in the 
course of appellate development, in a May 2007 rating 
decision, the RO granted a 10 percent rating for 
hypertension, effective December 5, 2006.  The two-tiered 
rating issue remains on appeal, as a grant of less than the 
maximum available rating does not terminate the appeal, 
unless the veteran expressly states he is satisfied with the 
assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In the May 2006 rating decision, the RO also denied service 
connection for flat feet, and the initiated an appeal 
concerning that issue in his September 2006 notice of 
disagreement.  He did not, however, perfect the appeal with 
the submission of a substantive appeal within one year of the 
May 2006 rating decision, and, accordingly, the May 2006 
rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.202 (2009).  In a statement received in November 
2009, he stated that it was not his intention to withdraw 
that issue, and he wished for the issue to be included in his 
appeal.  As an appeal had not been perfected, however, there 
was no appeal to withdraw.  His statement, therefore, is 
considered as a request to reopen the claim for service 
connection for flat feet.  The issue of whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for flat feet, raised in a 
statement received in November 2009, has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The issue of entitlement to service connection for heart 
disease secondary to hypertension has been raised by the 
record, in particular in the Veteran's RO hearing testimony 
in April 2007, and in medical evidence submitted directly to 
the Board in November 2009, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The issues of service connection for headaches and arthritis 
of both knees are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Since the effective date of service connection, November 
21, 1997, hypertension has been manifested by a history of 
readings predominantly 100 or more, and has required 
continuous use of medication.  

2.  Since the effective date of service connection, November 
21, 1997, hypertension has been manifested by blood pressure 
readings predominantly less than 110, and systolic readings 
less than 170. 



CONCLUSION OF LAW

From the effective date of service connection, November 21, 
1997, the criteria for an evaluation of 10 percent, but no 
higher, for hypertension have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104, 
Diagnostic Code 7101 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In a letter dated in October 2005, prior to the adjudication 
of the claim, the RO advised the claimant of the information 
necessary to substantiate the claim for service connection 
for hypertension, and of his and VA's respective obligations 
for obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In letters 
dated in March 2006 and September 2006, the veteran was 
provided with information regarding ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The claim was subsequently readjudicated in a May 2007 rating 
decision; therefore, any timing defect in the provision of 
this aspect of the notice was harmless error.  See Prickett 
v. Nicholson, 20 Vet. App. 370 (2006).  

The issue is an initial rating issue, and the Federal Circuit 
Court has held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  Nevertheless, in the 
March 2006 and September 2006 letters, the Veteran was 
informed of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., treatment records, or statements of 
personal observations from other individuals.  He was 
informed that a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment.  This notice was in accordance with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008); other notice 
requirements mandated by that decision were found to be 
beyond the scope of notice required by the VCAA in a Federal 
Circuit Court decision which vacated that decision.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Specifically, the Federal Circuit Court held that that VCAA 
notice need not be veteran specific, or refer to the effect 
of the disability on "daily life."  

Under the VCAA, the VA also has a duty to assist the Veteran 
by making all reasonable efforts to help a claimant obtain 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  The 
Veteran's service treatment records have been obtained.  All 
identified VA and private medical records necessary to make 
the determination reached in this decision have been 
obtained.  A VA examination was provided in April 2007, and 
described the disability in sufficient detail for the Board 
to make an informed decision.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  There is no evidence indicating that 
there has been a material change in the service-connected 
disorder since this last evaluation.  38 C.F.R. § 3.327(a).  
In this regard, although recent medical evidence submitted to 
the Board, accompanied by a waiver of initial RO 
consideration, suggests the possibility of a heart condition, 
any such condition, if associated with service-connected 
hypertension, would be rated separately.  38 C.F.R. § 3.104, 
Diagnostic Code 7101, Note (3) (2009).  The issue of service 
connection, raised by the record, has been referred to the RO 
for initial consideration.

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Rating for Hypertension

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The period for consideration in this case extends from the 
effective date of the grant of service connection to the 
present.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  If the 
disability has undergone varying and distinct levels of 
severity throughout this time period, staged ratings may be 
assigned.  Id.  In this case, the RO's assignment of a 10 
percent rating effective in December 2006 is such a staged 
rating.  

Effective in January 1998, the portion of the rating schedule 
pertaining to the evaluation of cardiovascular disease was 
revised.  Prior to the effective date of the new criteria, 
the veteran's hypertension must be evaluated under the 
criteria then in effect.  VAOPGCPREC 3-2000 (Apr. 10, 2000) 
(65 Fed. Reg. 33,422 (2000)).  From the effective date of the 
new criteria, however, the veteran is entitled to the 
application of whichever criteria, new or old, are most 
favorable to him.  Id.  

Under the regulation in effect at the time the veteran filed 
his claim, essential hypertension with diastolic blood 
pressure of predominantly 100 or more warrants a 10 percent 
evaluation, while a 20 percent evaluation requires diastolic 
blood pressure of predominantly 110 or more with definite 
symptoms. A 40 percent evaluation is warranted for diastolic 
blood pressure of predominantly 120 or more with moderately 
severe symptoms, and a 60 percent evaluation is warranted for 
diastolic blood pressure of predominantly 130 or more with 
severe symptoms.  38 C.F.R. Part 4, Code 7101 (1997)  A 
history of diastolic pressure predominately 100 or more which 
requires continuous medication for control warrants a minimum 
10 percent evaluation.  Id., Note 2.

The revised regulation provides that hypertension or isolated 
systolic hypertension with diastolic blood pressure of 
predominantly 100 or more, or systolic pressure predominately 
160 or more, or a history of diastolic pressure predominately 
100 or more which requires continuous medication for control, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires diastolic blood pressure of predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  A 40 
percent evaluation is warranted for diastolic blood pressure 
of predominantly 120 or more, and a 60 percent evaluation is 
warranted for diastolic blood pressure of predominantly 130 
or more.  38 C.F.R. § 4.104, Code 7101 (2009). 

Service treatment records show that on the separation 
examination in June 1993, a blood pressure reading of 166/101 
was obtained.  A repeat reading was 130/90, and a three-day 
blood pressure check was recommended.  This blood pressure 
check included twelve separate readings; of these, the 
diastolic blood pressure was 110 on four occasions; from 102 
to 108 on four occasions; and 98 or less on four occasions.  

After service, records from the Scott & White Clinic show 
that in December 1994, the Veteran was noted to have been 
seen and treated for hypertension; he had been started on 
blood pressure medication and his blood pressures had 
normalized.  At the current time, his blood pressure was 
120/70.  Subsequent records throughout the appeal period show 
that the Veteran has been continuously prescribed medication.  
Thus, his condition requires continuous medication for 
control.  Moreover, 9 out of the 14 diastolic readings 
obtained in connection with his separation examination 
exceeded 100; this is sufficient to establish a history of 
blood pressure readings predominantly 100 or more.  
Accordingly, the Veteran's history of diastolic pressure 
predominately 100 or more which requires continuous 
medication for control warrants a 10 percent evaluation, 
under both the new and old criteria, effective November 21, 
1997 (the effective date of service connection).  

With respect to whether a rating higher than 10 percent is 
warranted, 4 out of the 14 diastolic readings obtained in 
connection with his separation examination were 110, while 
the remaining 10 were less than 110; this does not establish 
a history of readings predominately 110 or higher.  Likewise, 
the blood pressure readings obtained during the appeal period 
do not show readings predominately 110 or higher.  The file 
contains over 30 blood pressure readings recorded during the 
appeal period at the Scott & White and VA facilities.  Of 
these, only two diastolic readings were 110 or higher.  
Specifically, in December 2006, his blood pressure was noted 
to be 160/110, and a reading of 168/110 was obtained on the 
VA examination in April 2007.  

On the December 2006 occasion, at the Scott & White Clinic, 
his blood pressure was initially 160/110, but after some time 
in a quiet room, the blood pressure was 138/94.  The 
impression was malignant hypertension with secondary angina 
from cardiac strain.  When seen for follow-up two weeks 
later, it was noted that he had had a hypertensive crisis and 
had angina secondary to that.  An exercise stress test had 
been performed three days after the event, which was 
completely normal.  His blood pressure was 132/80, and the 
impression was hypertension, well-controlled on current 
medication.    

On the second occasion, in April 2007, blood pressure 
readings of 166/100 and 174/105 were also obtained, in 
addition to the reading of 168/110.  In August 2007, when 
seen for follow-up of his hypertension, blood pressure 
readings of 143/75 and 132/86 were reported, and it was noted 
that his blood pressure was usually adequately controlled.  
The most recent readings, obtained in November 2009, were 
151/98, 145/99, and 150/98.  Thus, the Veteran's blood 
pressure readings during this lengthy appeal period have not 
predominantly been 110 or higher.  None of the systolic 
readings have been 200 or higher.  Therefore, a rating in 
excess of 10 percent is not warranted, under either the new 
or old criteria.  In this regard, any secondary cardiac 
disease would be rated separately, and the issue of service 
connection for such condition has been referred to the RO for 
initial consideration.  See  38 C.F.R. § 3.104, Diagnostic 
Code 7101, Note (3) (2009). 

The Veteran contends that his hypertension has caused him to 
lose time at work.  The Board finds that the Veteran's 
hypertension is contemplated by the rating schedule, which 
provides for higher evaluations for hypertension.  
Additionally, marked interference with employment or frequent 
periods of hospitalization have not been shown, and referral 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for extraschedular 
consideration is not indicated.  See Thun v. Peake, 22 Vet. 
App. 111 (2008); 38 C.F.R. 3.321(b)(1) (2009).  

In sum, for the reasons discussed above, entitlement to a 10 
percent rating for hypertension has been established for the 
entire appeal period, beginning November 21, 1997.  The 
evidence does not more closely approximate the criteria for a 
higher rating, however, and the preponderance of the evidence 
is against the claim for a rating higher than 10 percent for 
hypertension.  Further, the rating criteria are adequate, and 
there are no distinct periods of time during the appeal 
period during which hypertension would warrant a higher 
rating.  In reaching this determination the benefit-of-the-
doubt rule has been considered.  38 U.S.C. § 5107(b); see 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

A 10 percent rating for hypertension, effective November 21, 
1997, is granted.

A rating in excess of 10 percent for hypertension is denied.  




REMAND

The Veteran contends that he has headaches due to a head 
injury sustained in service, when he was hit in the head with 
a baseball bat.  He was afforded a VA examination in April 
2007, and was diagnosed as having muscle contracture, stress 
tension headaches.  The examiner concluded that it was less 
likely than not that current findings were related to 
military service, because there was no documentation in the 
claims file as to continued treatment between the initial 
injury and the recent injury in 2004.  It is not necessary, 
however, that a disability be treated continuously for a 
grant of service connection.  The important factors are 
continuity of symptomatology, evidence of which the Veteran 
can provide, and medical evidence of causation, which 
requires medical expertise.  

With respect to continuity of symptomatology, although a 
Veteran's testimony cannot be rejected simply because it was 
not reported contemporaneously to service, or noted in the 
service medical records, the Board still must determine 
whether lay evidence is credible, in light of factors such as 
possible bias or conflicting statements, and the absence of 
contemporaneous medical evidence is a factor that may be 
weighed against the lay evidence of record.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 2006).  

Numerous medical entries dated from 2007 to 2009 indicate 
headaches secondary to an old trauma, based on the Veteran's 
history of headaches beginning at the time of or shortly 
after an incident in which he was hit in the head with a 
softball bat in service.  On a VA neurological consult in 
November 2009, the Veteran reported headaches since a head 
injury during service, in which he was hit with a baseball 
bat.  He said he was dazed, perhaps lost consciousness, and 
was evaluated in the hospital for a head injury.  He said 
that his headaches started about a month or two later, and he 
had had them ever since.  The doctor noted that he had 
discussed with the Veteran that he had migraines about a 
month after he was hit on the head with loss of 
consciousness.  It was noted that a computerized tomography 
(CT) scan in October 2007 had been completely normal.  The 
physician also referred to an earlier evaluation by a Dr. 
Prurina on August 30, 2007, which is not of record.  

The Board, however, is not obliged to accept an opinion based 
on inaccurate medical history.  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).  Service treatment records show that 
the Veteran was hit with a bat while playing softball in June 
1990.  He had a small abrasion and a laceration above the 
left eye.  It was specifically noted that there had been no 
loss of consciousness, and all neurological tests were 
normal.  X-rays were negative.  Although he was brought to 
the emergency room by ambulance, with an "urgent" need for 
treatment, he was discharged to home 3-1/2 hours after the 
ambulance call was received.  When seen for follow-up several 
days later, his six sutures were removed, and he was 
described as improved, with minor swelling on the left 
forehead and tenderness of the wound.  On the separation 
examination in June 1993, the veteran responded "yes" to a 
question of whether he had now, or had ever had, "head 
injury," and "no" to the same question regarding "frequent 
or severe headache."  The examination report noted, 
regarding the head injury, a laceration of the left frontal 
area in 1991, with no complications and no sequelae.  

Medical records dated after service show that in December 
1994, the Veteran specifically denied headaches.  In December 
2000, it was noted that he denied recurrent headaches.  The 
first medical record or other contemporaneous record 
mentioning a headache is on a Scott & White Clinic record 
dated in September 2004.  At that time, he reported that 
about three weeks earlier he had hit his left temporal region 
on an opening door.  He was still having some headaches, 
which were usually relieved with Tylenol.  He reported that 
this was the same area where he had been hit by a bat in the 
military.  The impression was headache secondary to minor 
head trauma, and a prescription was provided for Naprosyn for 
the headache with expectant resolution.  

Thus, while the Veteran's history concerning his headaches 
cannot be rejected out of hand, it must be considered in 
light of the other evidence of record, which in some 
instances seems to contradict his current statements.  

There are also medical aspects to the issue, requiring 
medical expertise to resolve.  First, there is evidence 
indicating that the Veteran's headaches occur or are worse 
when his blood pressure is not controlled; if his headaches 
are caused or aggravated by his service-connected 
hypertension, the disability would be service-connected on a 
secondary basis, and rated as a symptom of hypertension, or 
separately.  Then, there is the question of the significance, 
if any, of the injury in September 2004 on any current 
chronic headache disability.  

In the May 2006 rating decision currently on appeal, the RO 
also denied service connection for arthritis of both knees, 
and the Veteran's September 2006 notice of disagreement 
included that issue.  No statement of the case, however, has 
addressed that issue, and the Veteran again mentioned the 
issue in a statement received in November 2009.  The Court 
has held that where an NOD has been filed with regard to an 
issue, and an SOC has not been issued, the appropriate Board 
action is to remand the issue to the RO for issuance of an 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).    

Accordingly, the case is REMANDED for the following action:

1.  Review the claim for service 
connection for arthritis of both knees, 
denied in the May 2006 rating decision, 
and included in the Veteran's September 
2006 notice of disagreement.  After 
undertaking any appropriate notice and/or 
development, if the claim remains denied, 
furnish the veteran and his representative 
with a STATEMENT OF THE CASE with regard 
to that issue.  The veteran should also be 
informed of his appeal rights and of the 
actions necessary to perfect an appeal on 
this issue.  The issue should only be 
returned to the Board if the appeal is 
perfected.

2.  Obtain all of the Veteran's VA 
treatment records, dated from June 1993 to 
the present, from the Central Texas Health 
Care System, to specifically include a 
neurological consult by Dr. Prurina on 
August 31, 2007.   

3.  Thereafter, schedule the Veteran for a 
VA examination to determine the nature and 
etiology of any current, chronic headache 
disability.  The entire claims folder and 
a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  In particular, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
Veteran has a current, chronic headache 
disability which is related to an injury 
in which he was hit in the head with a 
baseball bat in June 1990.  Please note 
that the absence of documentation of 
headache treatment alone, without an 
explanation as to why that factor is 
significant, is an inadequate rationale.  
The opinion should take into consideration 
the other injury in the same location in 
September 2004, if that factor is 
significant to the etiology of a current, 
chronic headache disability.  The examiner 
should also provide an opinion as to 
whether it is at least as likely as not 
that the Veteran has a current, chronic 
headache disability which was caused or 
worsened by service-connected 
hypertension.  The examiner must provide a 
complete rationale for any opinion 
provided.  

4.  After assuring compliance with the 
above development, as well as with any 
other required notice and development 
action, the RO should adjudicate the 
claims on appeal, in light of all evidence 
of record.  If any claim is denied, 
furnish the veteran and his representative 
with a supplemental statement of the case, 
and give them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


